Exhibit 10.1

 

INDEMNITY AGREEMENT

OF DOT HILL SYSTEMS CORP.

 

THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into this     
day of                           , 2005 by and between DOT HILL SYSTEMS CORP., a
Delaware corporation (the “Company”), and                            (“Agent”).

 

RECITALS

 

WHEREAS, Agent performs a valuable service to the Company in
                           capacity as                            of the
Company;

 

WHEREAS, the stockholders of the Company have adopted Amended and Restated
Bylaws, as amended (the “Bylaws”) providing for the indemnification of the
directors, officers, employees and other agents of the Company, including
persons serving at the request of the Company in such capacities with other
corporations or enterprises, as authorized by the Delaware General Corporation
Law (the “DGCL”);

 

WHEREAS, the Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

 

WHEREAS, in order to induce Agent to continue to serve as
                           of the Company, the Company has determined and agreed
to enter into this Agreement with Agent;

 

NOW, THEREFORE, in consideration of Agent’s continued service as
                           after the date hereof, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                      Services to the Company.  Agent will
serve, at the will of the Company or under separate contract, if any such
contract exists, as                            of the Company or as a director,
executive officer or other fiduciary of an affiliate of the Company (including
any employee benefit plan of the Company) faithfully and to the best of Agent’s
ability so long as Agent is duly elected and qualified in accordance with the
provisions of the Bylaws or other applicable charter documents of the Company or
such affiliate; provided, however, that Agent may at any time and for any reason
resign from such position (subject to any contractual obligation that Agent may
have assumed apart from this Agreement) and that the Company or any affiliate
shall have no obligation under this Agreement to continue Agent in any such
position.

 

2.                                      Indemnity of Agent.  The Company hereby
agrees to hold harmless and indemnify Agent to the fullest extent authorized or
permitted by the provisions of the Bylaws and the DGCL, as the same may be
amended from time to time (but only to the extent that such amendment permits
the Company to provide broader indemnification rights than the Bylaws or the
DGCL permitted prior to adoption of such amendment).

 

1

--------------------------------------------------------------------------------


 

3.                                      Additional Indemnity.  In addition to
and not in limitation of the indemnification otherwise provided for herein, and
subject only to the exclusions set forth in Section 4 hereof, the Company hereby
further agrees to hold harmless and indemnify Agent:

 

(a)                                  against any and all expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay
because of any claim or claims made against or by Agent in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative (including an action by
or in the right of the Company) to which Agent is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that Agent is,
was or at any time becomes a director, officer, employee or other agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise;
and

 

(b)                                  otherwise to the fullest extent as may be
provided to Agent by the Company under the non-exclusivity provisions of the
DGCL and Section 43 of the Bylaws.

 

4.                                      Limitations on Additional Indemnity.  No
indemnity pursuant to Section 3 hereof shall be paid by the Company:

 

(a)                                  on account of any claim against Agent
solely for an accounting of profits made from the purchase or sale by Agent of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state or local statutory law;

 

(b)                                  on account of Agent’s conduct that is
established by a final judgment as knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

 

(c)                                  on account of Agent’s conduct that is
established by a final judgment as constituting a breach of Agent’s duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Agent was not legally entitled;

 

(d)                                  for which payment is actually made to Agent
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, bylaw or agreement;

 

(e)                                  if indemnification is not lawful (and, in
this respect, both the Company and Agent have been advised that the Securities
and Exchange Commission believes that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or

 

(f)                                    in connection with any proceeding (or
part thereof) initiated by Agent, or any proceeding by Agent against the Company
or its directors, officers, employees or other agents, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under the DGCL, or (iv) the proceeding is initiated
pursuant to Section 9 hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      Continuation of Indemnity.  All
agreements and obligations of the Company contained herein shall continue during
the period Agent is a director, officer, employee or other agent of the Company
(or is or was serving at the request of the Company as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise) and shall continue thereafter
so long as Agent shall be subject to any possible claim or threatened, pending
or completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.

 

6.                                      Partial Indemnification.  Agent shall be
entitled under this Agreement to indemnification by the Company for a portion of
the expenses (including attorneys’ fees), witness fees, damages, judgments,
fines and amounts paid in settlement and any other amounts that Agent becomes
legally obligated to pay in connection with any action, suit or proceeding
referred to in Section 3 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and the Company shall indemnify
Agent for the portion thereof to which Agent is entitled.

 

7.                                      Notification and Defense of Claim.  Not
later than 30 days after receipt by Agent of notice of the commencement of any
action, suit or proceeding, Agent will, if a claim in respect thereof is to be
made against the Company under this Agreement, notify the Company of the
commencement thereof; but the omission so to notify the Company will not relieve
it from any liability which it may have to Agent otherwise than under this
Agreement.  With respect to any such action, suit or proceeding as to which
Agent notifies the Company of the commencement thereof:

 

(a)                                  the Company will be entitled to participate
therein at its own expense;

 

(b)                                  except as otherwise provided below, the
Company may, at its option and jointly with any other indemnifying party
similarly notified and electing to assume such defense, assume the defense
thereof, with counsel reasonably satisfactory to Agent.  After notice from the
Company to Agent of its election to assume the defense thereof, the Company will
not be liable to Agent under this Agreement for any legal or other expenses
subsequently incurred by Agent in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below.  Agent shall
have the right to employ separate counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Company,
(ii) Agent shall have reasonably concluded, and so notified the Company, that
there is an actual conflict of interest between the Company and Agent in the
conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Agent’s separate counsel shall be at the expense
of the Company.  The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company or as to which
Agent shall have made the conclusion provided for in clause (ii) above; and

 

3

--------------------------------------------------------------------------------


 

(c)                                  the Company shall not be liable to
indemnify Agent under this Agreement for any amounts paid in settlement of any
action or claim effected without its written consent, which shall not be
unreasonably withheld.  The Company shall be permitted to settle any action
except that it shall not settle any action or claim in any manner which would
impose any penalty or limitation on Agent without Agent’s written consent, which
may be given or withheld in Agent’s sole discretion.

 

8.                                      Expenses.  The Company shall advance,
prior to the final disposition of any proceeding, promptly following request
therefor, all expenses incurred by Agent in connection with such proceeding upon
receipt of an undertaking by or on behalf of Agent to repay said amounts if it
shall be determined ultimately that Agent is not entitled to be indemnified
under the provisions of this Agreement, the Bylaws, the DGCL or otherwise.

 

9.                                      Enforcement.  Any right to
indemnification or advances granted by this Agreement to Agent shall be
enforceable by or on behalf of Agent in any court of competent jurisdiction if
(i) the claim for indemnification or advances is denied, in whole or in part, or
(ii) no disposition of such claim is made within 90 days of request therefor. 
Agent, in such enforcement action, if successful in whole or in part, shall be
entitled to be paid also the expense of prosecuting Agent’s claim.  It shall be
a defense to any action for which a claim for indemnification is made under
Section 3 hereof (other than an action brought to enforce a claim for expenses
pursuant to Section 8 hereof, provided that the required undertaking has been
tendered to the Company) that Agent is not entitled to indemnification because
of the limitations set forth in Section 4 hereof.  Neither the failure of the
Company (including its Board of Directors or its stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Agent is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.

 

10.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Agent, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Company effectively to bring suit to enforce such rights.

 

11.                               Non-Exclusivity of Rights.  The rights
conferred on Agent by this Agreement shall not be exclusive of any other right
which Agent may have or hereafter acquire under any statute, provision of the
Company’s Amended and Restated Certificate of Incorporation or Bylaws,
agreement, vote of stockholders or directors, or otherwise, both as to action in
Agent’s official capacity and as to action in another capacity while holding
office.

 

12.                               Survival of Rights.

 

(a)                                  The rights conferred on Agent by this
Agreement shall continue after Agent has ceased to be a director, officer,
employee or other agent of the Company or to serve at the request of the Company
as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise and
shall inure to the benefit of Agent’s heirs, executors and administrators.

 

4

--------------------------------------------------------------------------------


 

(b)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

13.                               Separability.  Each of the provisions of this
Agreement is a separate and distinct agreement and independent of the others, so
that if any provision hereof shall be held to be invalid for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.  Furthermore, if this Agreement shall be
invalidated in its entirety on any ground, then the Company shall nevertheless
indemnify Agent to the fullest extent provided by the Bylaws, the DGCL or any
other applicable law.

 

14.                               Governing Law.  This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Delaware.

 

15.                               Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties hereto.

 

16.                               Identical Counterparts; Facsimile.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute but one and the same Agreement.  Only one such counterpart need be
produced to evidence the existence of this Agreement.  Facsimile signatures
shall be as effective as original signatures.

 

17.                               Headings.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

18.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or (ii) upon the third business day after the date on
which such communication was mailed if mailed by certified or registered mail
with postage prepaid:

 

(a)                                  If to Agent, at the address indicated on
the signature page hereof.

 

(b)                                  If to the Company, to:

 

DOT HILL SYSTEMS CORP.

6305 El Camino Real

Carlsbad, California 92009

 

or to such other address as may have been furnished to Agent by the Company.

 

19.                               Prior Agreements.  This Agreement supersedes
any prior agreements between the Company and Agent regarding the subject matter
hereof and the parties hereto agree that any such prior agreements are of no
further force or effect.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

DOT HILL SYSTEMS CORP.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

AGENT

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO INDEMNITY AGREEMENT]

 

6

--------------------------------------------------------------------------------